Citation Nr: 1730405	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for advanced osteoarthritic changes, right knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for advanced osteoarthritic changes, left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to October 1984.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record. 

This case was remanded by the Board in November 2016 for development which was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that beginning August 11, 2016, the Veteran has a combined 100 percent disability rating and in a March 2017 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) from August 21, 2009 to August 11, 2016.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Following the issuance of the March 2017 supplemental statement of the case (SSOC), additional VA treatment records were added to the file that have not been reviewed by the RO in the first instance.  Additionally, following the December 2016 VA examination, VA treatment records reflect that the Veteran had a right knee replacement in March 2017.  As it appears that the Veteran's knee disabilities may have changed in severity, a remand is necessary for the RO to consider the additional evidence in the first instance and take any additional development deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any updated VA treatment records dated from June 2017 to the present and associate them with the claims file.

2.  The RO should consider the additional evidence added to the claims file after the issuance of the March 2017 SSOC, to include that the Veteran had a right knee replacement in March 2017. 

3.  After any additional development has been completed, to include scheduling the Veteran for another VA examination for his knees if determined necessary, issue another SSOC.  Thereafter, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014). 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 





Department of Veterans Affairs


